UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-7555



BRETT C. KIMBERLIN,

                                                Petitioner - Appellant,

          versus


STEPHEN DEWALT, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-979-2)


Submitted:   January 5, 2001                 Decided:   January 18, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. George Maralan Kelley, III,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order denying

his motion filed under Fed. R. Civ. P. 60(b), in which he sought

reconsideration of the court’s order denying relief on his 28

U.S.C. § 2241 (1994) petition.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court. Kimberlin

v. Dewalt, No. CA-99-979-2 (E.D. Va. Oct. 20, 2000).   In addition,

we decline to consider the claims Kimberlin raises for the first

time on appeal.   See Muth v. United States, 1 F.3d 246, 250 (4th

Cir. 1993) (holding that issues raised for first time on appeal

generally will not be considered absent exceptional circumstances

of plain error or fundamental miscarriage of justice). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2